UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-41191




                 In the Matter of: JOHN A. HILL,

                                                             Debtor.


                     -----------------------


                          JOHN A. HILL,

                                                          Appellant,


                              VERSUS


       UNITED STATES OF AMERICA, Acting through its agent,
                  The Internal Revenue Service,

                                                          Appellee.


           Appeal from the United States District Court
                For the Southern District of Texas
                          (C-98-CV-494)
                          June 27, 2000
Before GARWOOD, DeMOSS and PARKER, Circuit Judges.
PER CURIAM:*

      Appellant John Hill (“Hill”) appeals from an order of the



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court affirming the bankruptcy court’s grant of summary

judgment to the United States in Hill's adversary proceeding that he

brought to declare that his tax liability for 1978 was uncollectible

as a matter of law.    There is essentially one substantive issue in

this appeal, that is, whether the district court properly affirmed

the bankruptcy court's determination, on reconsideration, that Hill's

1978 income tax liability, which had been reduced to a judgment in

1985, remained collectible despite the alleged running of Florida's

statute of limitations on enforcement of judgments purportedly made

applicable to the 1985 judgment by 26 U.S.C. § 6502(a), prior to the

filing of Hill's bankruptcy petition.

     We review the bankruptcy court’s findings of fact for clear

error, but consider questions of law de novo. See Matter of Herby’s

Foods, Inc., 2 F.3d 128, 130 (5th Cir. 1993).       Here, the bankruptcy

court’s factual determinations are not in dispute, and the relevant

issue is one of law, that is, a question of statutory interpretation

as to whether § 6502 incorporates state statutes of limitations.

     Hill   argues    simply   that   his   1978   tax   liability   became

uncollectible under § 6502 when the 1985 tax judgment became

“unenforceable” under Florida law. He relies on Florida's five-year

statute of limitations for actions other than for the recovery of

real property found at Section 95.11 of the Florida Statutes. Under

Florida's statute of limitations, Hill argues that the 1985 judgment

became “dormant” and unenforceable on March 31, 1990, five years


                                      2
after its entry.

     While Hill does acknowledge and agree with the government that

generally speaking, the United States is not subject to state

statutes of limitations with respect to enforcing a judgment in its

favor, he argues that where the United States expressly waives its

immunity, the state statutes govern.   It is Hill's contention that

Congress's inclusion of the phrase “until the judgment . . . becomes

unenforceable,” is an express waiver of immunity because that is the

only possible reason for including such language. Hill contends that

there is nothing other than state statutes of limitations to which

Congress could have been referring when it enacted this language

because expiration of such limitations statutes is the only way a

judgment could become “unenforceable.”

     As noted above, the district court and the bankruptcy court both

explicitly rejected the contention that the “becomes unenforceable”

language constitutes a waiver of the United States' immunity from

state statutes of limitations because it “is not a clear statement of

Congressional intent to make judgments in favor of the United States

subject to state-imposed limits on enforceability.”

     Having carefully reviewed the issues presented by Appellant Hill

and having fully considered the briefs, the record excerpts, the

record, and the arguments presented at oral argument, we are

persuaded that the order of the district court affirming the judgment

of the bankruptcy court should be and the same is hereby AFFIRMED

for the reasons stated therein.

                                  3